Hooker, J.
(concurring). It is conclusively shown that the plaintiff had no means of seeing whether a train was approaching while in a place of safety, except by getting out of his wagon and going across the side track. I think it should not be said, as matter of law, that his failure to do this was contributory negligence, for I think we may take judicial notice that few, if any, persons with ordinary hearing are accustomed to do so under similar circumstances. We may perhaps say that it was his duty to stop his team and listen within such a distance of the track as would make it reasonably probable that he would hear the train if one were coming. What that distance should be is a question upon which men would be likely to differ. Manifestly the nearer the track he stopped, the nearer the train would be, and the greater the probability of his hearing it; other things being equal. We may reasonably say that, when he stopped his team, the horses were between 35 and 45 feet from the nearest rail of the main track; and the question, therefore, is : “ Can we say, as a legal proposition, that it was negligent to drive that distance upon a walk, and go upon the track without again stopping to listen, in view of the peculiar and unusual situation ? He had not far from 70 feet to go to get safely across the main track and out of danger. At 3 miles an hour, this would require about 13 seconds; while in that time a train running 6 miles an hour would run about twice, and at 12 miles four times, the distance, approximately 115 feet, and 230 feet respectively. At faster speed the distance would be correspondingly greater; e. g., at 24 miles 460 feet, and at 48 miles 920 feet. Had this been in the open country where trains commonly run at the latter or a greater speed, I should not hesitate to say that the plaintiff was negligent, but it was not. The law required a speed of not exceeding six miles an hour.
If it could be said, under the proof, that he was justified in acting upon the expectation that the train would not exceed 12 miles an hour — its alleged speed — was it negli*259gent to rely on his ability to hear it 280 feet, and therefore to omit stopping, again ? What would careful, prudent people generally do under such circumstances ? I am not prepared to say that we can take judicial notice that they would make a nearer stop, nor that they would not, and therefore I think it was a question for the jury, and I concur in affirming the case.
Ostrander, J., concurred with Hooker, J.